      Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 1 of 27




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

CATHERINE MARGARET BUECHNER,


                                Plaintiff,                     OPINION AND ORDER
       v.
                                                                   20-cv-379-wmc
ANDREW SAUL, Commissioner of
Social Security,

                                Defendant.


       In this case, plaintiff Catherine Margaret Buechner seeks judicial review of a final

decision of the Commissioner of Social Security denying her claim for disability insurance

benefits and supplemental security income. While not all of plaintiff’s arguments are

persuasive, the court agrees that Administrative Law Judge (“ALJ”) Virginia Ferrer

committed a number of errors in her assessment of Buchner’s alleged disability.

Accordingly, the case will be remanded for reconsideration.



                                         BACKGROUND

   A. Work History

       Prior to her alleged onset date of September 1, 2014, Buechner worked as a web

designer from August 2009 through August 2014. After that date, she continued to

periodically work as a web designer; however, her earnings did not rise to the level of

substantial gainful activity.
      Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 2 of 27




    B. Medical Record1

       1. Mental Limitations

       As discussed below, Buechner’s medical records reflect a history of depression and

anxiety for which she consistently received treatment during the relevant period.             In

addition, Buechner regularly reported cognitive concerns to her treatment providers,

particularly regarding her memory and attention span. During the relevant period, and as

it relates to her depression and mental limitations, Buechner was regularly seen and treated

by Dr. Kimberly Haycraft-Williams, M.D, her primary care physician (“PCP’), Patricia

McGown, a therapist, and Nurse Miriam Sward, APNP. She would also receive periodic

psychological and cognitive evaluations from specialists.

       In particular, between September 2015 and December 2016, Buechner had

monthly appointments with Dr. Haycraft-Williams. (See AR 436-449, 504-05, 641-53,

684-97, 708-50.) At nearly all of these appointments, Buechner’s depression and anxiety

were discussed, and she was regularly asked to complete the PHQ-92 depression diagnostic

questionnaire, which most frequently indicated a “moderately severe” level of depression

anxiety. (See AR at 434 (September 2015, PHQ-9 score of 18); AR at 442 (November

2015, PHQ-9 score of 14); AR at 446 (December 2015, PHQ-9 score of 20); AR at 708

(January 2016, PHQ-9 of 19); AR at 697 (February 2016, PHQ-9 score of 18); AR at 684


1
  Because plaintiff’s appeal relates to plaintiff’s mental and sitting limitations, the following
discussion of the medical record focuses on facts relevant to those limitations.

2
  The Patient Health Questionnaire (PHQ)-9 is a self-administered diagnostic instrument to
measure depression severity. Kurt Kroenke, Robert L. Spitzer, & Janet B.W. Williams, The PHQ-
9, J. Gen. Internal Med. (2001), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1495268/. A score
of 0-4 represents a “minimal” level of depression severity; 5-9, mild; 10-14, moderate; 15-19,
moderately severe; and 20-27, severe. Id.

                                               2
      Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 3 of 27




(March 2016, PHQ-9 of 19); AR at 654 (June 2016, PHQ-9 score of 17); AR at 650 (June

2016, PHQ-9 score of 14); AR at 641 (August 2016, PHQ-9 score of 16); AR at 737

(September 2016, PHQ-9 score of 16); AR at 720 (October 2016, PHQ-9 score of 18).)

Buechner’s concerns about her cognitive abilities were also sometimes discussed with Dr.

Haycraft-Williams.    For example, in June of 2016, Buechner expressed concern over

“worsening cognitive difficulties” (AR at 653), and in July of 2016, she again discussed her

“cognitive problems” (AR at 750).      During these appointments, Buechner sometimes

reported that her mental impairments made it difficult for her to do work as well. (See,

e.g., AR at 641 (representing that her depression symptoms made it “very difficult” to “do

[her] work, take care of things at home, or get along with people”); AR 442 (expressing

that she felt she did not have energy to return to work yet).)

       As noted, to treat these mental conditions, Dr. Haycraft-Williams prescribed

medication and would refer Buechner out for various evaluations, including a

neuropsychological evaluation and a psychiatric consult. (See AR at 653, 750.) Still, on

those occasions when Dr. Haycraft-Williams made note of her own observations regarding

Buechner’s mental health symptoms -- such as judgment, insight, and orientation to

person, place, and time -- she generally concluded that Buechner’s status was normal or

intact. (See, e.g., AR at 446, 737, 715.) Moreover, Dr. Haycraft-Williams largely did not

note any mental abnormalities based on her own observations of Buechner’s behavior;

instead, she mostly noted the problems that Buechner relayed to her.

       Therapist Patricia McGown, MS, LPC, RYT, also regularly saw Buechner for

counseling appointments between November of 2015 and April of 2017. (AR at 877-936.)


                                             3
      Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 4 of 27




During these appointments, Buechner typically discussed her depression, anxiety, and

related mood problems.      (See AR at 877-936.)       Buechner would similarly frequently

mention cognitive concerns. For example, on December 10, 2015, Buechner described

experiencing “‘cotton balls for memory’ 3 to 4 days per week.” (AR at 885.) And in April

of 2016, she reported that “her short term memory was ‘shot’ and she struggled to recall

questions or things she had stated.” (AR at 896.) As with Dr. Haycraft-Williams, however,

McGown herself observed generally normal cognitive focus during sessions with Buechner

(see, e.g., AR at 900, 901, 903, 906), although at times, McGown noted her difficulty

focusing on one topic (see, e.g., AR at 898). Finally, more than once, Buechner mentioned

that she was attempting to get a “60 month disability,” which she said would forgive all

her student loans. (See AR at 888, 898.)

       The third clinician who regularly saw Buechner for her depression and mental

concerns was Nurse Miriam Sward, APNP, who saw Buechner for “Behavioral Health”

appointments in 2016 and 2017. (AR at 874-986, 1107-36, 1144-.) Like Dr. Haycraft-

Williams, Nurse Sward recorded Buechner’s PHQ-9 diagnostic score during these

appointments, which generally reflected moderately-severe or moderate levels of

depression. (See AR at 874 (December 2016, PHQ-9 score of 16); AR at 870 (January

2017, PHQ-9 score of 12); AR at 1126 (June 2017, PHQ-9 score of 15); AR at 1115

(September 2017, PHQ-9 score of 13).)              Nurse Sward also employed the GAD-73



3
  Like the PHQ-9, the Generalized Anxiety Disorder (“GAD”)-7 is a self-administered diagnostic
instrument to measure anxiety severity. Robert L. Spitzer, et al., A Brief Measure for Assessing
Generalized     Anxiety    Disorder:   The     GAD-7,       Arch      Intern   Med.    (2006),
https://www.researchgate.net/publication/7064924. A score of 0-4 represents a “minimal” level of
anxiety; 5-9, “mild”; 10-14, “moderate”; and 5-21, “severe.” Id. at 1095.

                                               4
      Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 5 of 27




diagnostic tool for anxiety, which reflected moderate levels of anxiety. (See AR at 870

(January 2017, GAD-7 score of 11); AR at 1129 (June 2017, GAD-7 score of 14); AR at

1115 (September 2017, GAD-7 score of 13).) Once again, although these notes reflect

Buechner’s own concerns regarding her cognitive dysfunction, (see, e.g., AR at 873, 1114),

Nurse Sward herself generally noted Buechner’s mental status to be normal or intact,

including memory, thought processes, and judgment. (See, e.g., AR at 870, 867, 1128,

1115.) In particular, Nurse Sward wrote in June of 2017 that she was “inclined to believe

that some of [Buechner’s] issues may be secondary to a personality disorder, but further

evaluation is certainly warranted.” (AR at 1129.) She further noted that Buechner was

“working forwards [applying for] disability” but that she believed that Buechner “would

benefit from having employment. She is very focused on finding reasons why she cannot

work instead of figuring how she can work.” (AR at 1129.)

      On November 17, 2015, and January 14, 2016, Ryan Stepp, Psy, D., also met with

Buechner to address her concerns related to her cognitive and emotional functioning. (AR

at 405, 454-57.) On March 15, 2016, he completed a written psychological evaluation of

Buechner. (AR at 405.) In addition to interviewing Buechner, Dr. Stepp reviewed her

treatment records from Vantage Point Clinic and Assessment Center and conducted

various cognitive and behavioral tests. (AR at 405.) Dr. Stepp concluded that:

             [t]he results of the present assessment do not support the
             notion that Ms. Buechner is currently experiencing any sort of
             abnormal cognitive or memory functioning. She completed
             measures designed to screen for impairments in memory and
             cognition. No impairments were noted. . . . Ms. Buechner also
             completed a series of tests to measure her social and emotional
             functioning. Ms. Buechner tended to report a high number of
             symptoms on these tests. . . . The results of the test also

                                            5
      Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 6 of 27




              support the notion that Ms. Buechner tends to experience her
              anxiety through bodily symptoms.

(AR at 410.) Dr. Stepp also noted that the results of the tests should be “interpreted with

caution,” due to her “tendency to overreport symptoms and potential to magnify

problems.”   (AR at 409.)     Nevertheless, Dr. Stepp diagnosed Buechner with “major

depressive disorder, recurrent episode, severe,” “generalized anxiety disorder,” and

“somatic symptom disorder, moderate.” (AR at 410.)

       Dr. Stepp then referred Buechner to Dr. Jason Kanz, Ph.D (board certified in

clinical neuropsychology) for a mental status examination that was conducted on May 23,

2016. (AR at 834.) In reviewing Dr. Stepp’s records, Dr. Kanz noted that Buechner

received an above-average score on the Wechsler Abbreviated Scale of Intelligence-II,

which caused him to be “actually a bit surprised with how poor [her BCSE cognitive

screening inventory] score was in someone of her background.” (AR at 834.) Buechner

shared with Dr. Kanz as well her concerns regarding cognition, forgetting details, repeating

herself, word finding and vocabulary issues, and diminished processing speed, so much so

that she “finds it almost impossible to do any computer coding at this point,” and she

could not work because of an inability to “stay focused well enough.” (AR at 834-35.)

       On her mental status examination, which Dr. Kanz noted was “simply a screening

inventory,” Buechner scored generally normal results, except for memory (19/27), leading

him to conclude that “[t]his seems to be primarily a memory related issue.” (AR at 835.)

Dr. Kanz further wrote that Buechner “had notably more word finding difficulties than I

would have anticipated with intermittent paraphasic errors in speech.” (AR at 835.) In

his assessment, Dr. Kanz expressed “concern[] about what appear[s] to be pathognomonic

                                             6
      Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 7 of 27




signs,” again noting her word finding difficulties, and resolving to “look into this more

closely to see if there is evidence of a formal cognitive disorder.” (AR at 835.)

       Dr. Kanz had a follow-up appointment with Buechner on August 15, 2016, during

which he administered a variety of tests and observed that she “put forth good effort.” (AR

at 828-29.) Buechner scored average or above average on most of these tests, including

indexes on verbal comprehension, perceptual reasoning, and working memory. (AR at

829.) However, the processing speed index was in the 18th percentile, and her overall

memory for short story details was “low average,” putting her in the 14th percentile. (AR

at 829.) As for her mood, Dr. Kanz noted that Buechner reported symptoms that were

“somewhat atypical in clinical populations,” including “significant depression,” feelings of

hopelessness, concern about her physical functioning, and anxiety.            (AR at 830.)

Ultimately, Dr. Kanz diagnosed Buechner with “cognitive dysfunction, presumed

secondary to emotional factors,” and concluded:

               Based upon this evaluation, it appears that there is evidence of
               deficit in verbal and nonverbal memory, aspects of attention
               and executive functioning relative to premorbid abilities in the
               above average range despite her concerns about “noun cancer”
               she actually has a fairly well developed vocabulary. She does
               show some diminished processing speed, however, which I
               suspect is what she is noticing. Looking at all of the
               information that is available to me, I suspect that these
               cognitive deficits are secondary to depression and anxiety.

(AR at 830.)

       On July 19, 2016, Buechner next met with Dr. Gurdesh Bedi, M.D., for a

consultation regarding her “difficulty with memory and other cognitive deficits.” (AR at

518.) Specifically, Buchner reported that she: (1) has difficulty misinterpreting words


                                              7
      Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 8 of 27




when people are talking to her; (2) has difficulty with word finding and vocabulary; (3)

experiences short term memory loss and forgets conversations with other people; (4) has

depression and anxiety, resulting in difficulty sleeping or sleeping too much; and (5) has

episodes in which she smells objects that are not around. (AR at 522.) Still, Dr. Bedi

noted normal findings in his neurological examination, including a 30 out of 30 score on a

“formal mini mental examination.” (AR at 522-23.) Dr. Bedi recommended an MRI and

EEG to assess her reports of abnormal smells, as well as a follow-up with a

neuropsychologist to address her other concerns. (AR at 523.)

      On October 18, 2016, Buechner followed-up with Dr. Bedi to discuss the results of

her MRI and EEG.       (AR at 516.)     Dr. Bedi explained that “her MRI was largely

unremarkable, and her EEG did not show any evidence of epileptogenicity.” (AR at 516.)

According to Dr. Bedi, “her pattern of cognitive loss is more compatible with

pseudodementia that would be related to depression, anxiety and PTSD.” (AR at 516.)

Moreover, Buechner again scored 30 out of 30 on the “mini mental status examination” at

this appointment. (AR at 516.)

      On May 22, 2017, Buechner met with Dr. Farzana Quraishi, M.D., to discuss her

chronic pain. (AR at 1284.) At the appointment, Dr. Quarishi noted that Buechner’s

“depression seems chronically uncontrolled. This could be [a] major part in making her

pain symptoms exaggerated. But patient doesn[‘t] agree with this fact.” (AR at 1285.)

      In the summer and fall of 2017, Dr. Kanz again saw Buechner for a diagnostic

evaluation and follow-up regarding her cognitive concerns. (AR at 1117-22.) His 2017

tests revealed similar findings as the 2016 ones. (See AR at 1118-20.) Again, Dr. Kanz


                                            8
       Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 9 of 27




noted no concerns about “poor effort” or “symptom magnification.” (AR at 1118.) In his

summary and impressions, he wrote that the recent testing “does not reveal any remarkable

change in functioning. Her overall abilities remain within the average range. She does

continue to show some subtle attentional and executive functioning difficulties.” (AR at

1119.)      However, Katz opined that “[c]linically, her score suggest[s] significant

depression.” (AR at 1119.)

         On November 10, 2017, Dr. Amy Muminovic, D.O. -- who would become

Buechner’s PCP in mid-2017 (AR at 1044) -- completed a disability application in which

she wrote that Buechner’s Global Assessment Function Score was 35 (AR at 1236).4

         State agency experts Esther Lefevre, Ph.D., and Stephen Kleinman, M.D., reviewed

Buechner’s medical record and rendered their opinions on July 18 and December 20, 2017,

respectively.   (AR at 94-95, 143-44.)         Dr. Lefervre concluded that Buechner had no

limitations in understanding, remembering, or applying information; mild limitations in

interacting with others; no limitations in concentrating, persisting, o maintaining pace; and

mild limitations in adapting or managing herself. (AR at 94-95.) On reconsideration, Dr.

Kleinman concluded that Buechner had mild limitations in all four functional areas. (AR

at 143-44.)


4
  The Global Assessment of Functioning Scale is a numeric scale included in the Diagnostic and
Statistical Manual of Mental Disorders (“DSM”) IV to rate the psychological, social, and
occupational functioning of an individual. See Global Assessment of Functioning, Wikipedia (last
accessed                              Jan.                          29,                         2021),
https://en.wikipedia.org/wiki/Global_Assessment_of_Functioning#cite_note-1. A score between 31
and 40, as Buchner’s was here, indicates “[s]ome impairment in reality testing or communication
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such
as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids
friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant
at home, and is failing at school).” Id.

                                                  9
     Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 10 of 27




       2. Sitting Limitations

       In addition to her mental impairments, the medical record shows that Buechner had

a number of physical impairments that could reasonably be expected to cause limitations

in sitting. Buechner had injured her back when she was still a child, and the medical

records show that this historical injury continued to cause her pain and other concerns

after her alleged onset date.    (See AR at 1284.) In particular, Buechner periodically

complained of lumbrosacral pain, as well as pain, tingling, and numbness in her legs. (AR

at 960, 950, 1334.)       Examinations revealed tenderness over the sacroiliac joint,

lumbrosacral, and upper gluteal region. (AR at 961, 1285.) Buechner received sacroiliac

joint injections to treat back impairments. (See AR at 954, 957, 1052-56, 938, 941, 944,

1095, 1099, 1256-58.)      In April of 2016, a lumbar spine MRA showed progressive

degenerative disc disease, with persistent left sided disc protrusion which narrows the left

lateral recess and posteriorly displaces the traversing left L5 nerve root, as well as overall

stable degenerative disc disease at L3-4 and L5-S1. (AR at 678.) In November of 2017,

Dr. Muminovic further opined that Buechner was unable to sit for long periods of time.

(AR 1236.) Finally, Buechner’s BMI levels were over 50 during the relevant period. (AR

at 1269, 1288, 1342.)

       At the same time, Buechner exhibited normal muscle strength, tone, and bulk during

examinations. (AR at 523, 950, 964, 1068, 1133, 1285, 1349, 1433.) Straight-leg raise

tests were typically negative, and she was noted to be able to abduct, adduct, flex, and

extend at the hips without any difficulty. (AR at 950, 1049, 1285, 1335.) Examinations

also typically revealed intact cranial nerves and reflexes. (AR at 418, 520, 523, 732, 811,


                                             10
     Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 11 of 27




1133.) In addition, despite some instances of antalgic gait in the record, Buechner had a

normal, steady gait at other times. (AR at 523, 867, 870, 961, 1049, 1055, 1146, 1155,

1433.) Relatedly, during her appointments, Buechner’s treatment providers generally

observed that she was in no acute distress. (AR at 417, 426, 445, 449, 1055, 1155, 1201,

1243, 1260.)

       State agency medical consultant Dr. William Fowler, M.D., found that Buechner

could perform a reduced range of light work, including that she could stand and/or walk

for a total of about six hours and sit for a total of about six hours in any eight hour work

day. (AR at 96-98.) On reconsideration, state agency medical consultant Marcia Lipski,

M.D., similarly concluded that Buechner could perform a reduced range of light work. (AR

at 147-48.) Specifically, Dr. Lipski found that Buechner could stand and/or walk for a

total of two hours and sit for a total of about six hours in an eight-hour workday, along

with other exertional and environmental limitations. (AR at 147-48.)



   C. Buechner’s Function Reports and Hearing Testimony

       In a function report completed on April 16, 2017, Buechner herself represented

that: she could not sit in one position for more than 5-10 minutes without increasing her

back and leg pain; sitting continuously without getting up for more than 20-30 minutes

increases the pain; and that on a good day, she could sit continuously for 45 minutes, but

that is “an extreme limit.” (AR at 298.) In that same report, Buchner’s discussed her

mental limitations, including that she: (1) has trouble hearing words correctly or saying

words without mixing them up, and forgets words; (2) experiences wide mood swings; (3)

has memory and comprehension problems, which prohibits her from staying current with
                                            11
     Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 12 of 27




changes in the “web design/development” industry; (4) experiences problems with

concentration; (5) has anxiety attacks; (6) can follow written and spoken instructions,

although has difficulty comprehending complex instructions, especially if she is fatigued;

and (7) has a very low stress tolerance. (AR at 300-12.)

       On March 29, 2019, Buechner appeared for a hearing before ALJ Victoria A. Ferrer,

and testified further that she experienced memory and comprehension problems when

working on a web design project in late 2014 and/or early 2015, at which point Buechner

realized that she “was unable to be productive enough to complete what [she] needed to

complete.” (AR at 39-40.) In particular, according to Buechner, she lost her ability to

keep up with web design in early 2016 when she was “reading something that was quite

important, and not actually understanding how it connected with the different parts of the

whole of web design and programming. And since the progress is built on everything

previous, if you stop being able to comprehend, you’re gone. You’re lost.” (AR at 68.)

Buchner also testified that she experienced anxiety when around other people in certain

settings, such as when there are “angry voices” or “too many people in too small of an

area,” but not, for example, in a grocery story because she is able to “focus on what [she’s]

doing.” (AR at 42-43.)



   D. ALJ Opinion

       On May 17, 2019, ALJ Ferrer issued a written decision denying Buechner’s

application. (See AR at 15-27.) Analyzing Buechner’s alleged disability under the five-step

sequential evaluation process set forth by the Social Security Administration (AR at 16),

the ALJ concluded at step one that Buechner had not engaged in substantial gainful activity
                                             12
     Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 13 of 27




since her alleged onset date of September 1, 2014. (AR at 17.) At step two, ALJ Ferrer

concluded that Buechner had the following severe impairments: “obesity, degenerative

disc disease of the lumbar spine, neuropathy, osteoarthritis of the right ankle, and sleep-

related hypoxemia.”    (AR at 18.)    While the ALJ noted that Buechner had “major

depressive disorder, generalized anxiety disorder, and somatic symptoms disorder,” she also

concluded that none of these impairments, whether considered singly or in combination,

caused more than minimal limitations in Buechner’s ability to perform basic mental work

activities and were, therefore, nonsevere. (AR at 18.)

       Then, at step three, the ALJ concluded that none of Buechner’s impairments met or

equaled the severity of one of the listing-level impairments, and so proceeded to consider

Buechner’s residual functional capacity (“RFC”). (AR at 20.) At step four, ALJ Ferrer

concluded that Buechner had the RFC to perform sedentary work with certain exertional

and environmental limitations. (AR at 21.) Specifically, the ALJ found that Buechner

could “stand and/or walk about two hours in an eight-hour working day and sit about six

hours in an eight-hour working day.” (AR at 21.) At the same time, the ALJ included no

mental limitations in Buechner’s RFC. (AR at 21.) Finally, the ALJ found at step five that

given Buechner’s RFC, she was able to perform her past relevant work as a graphic designer.

(AR at 26.) As a result, the ALJ held that Baumann was not disabled within the meaning

of the Social Security Act, and denied her application. (AR 27.)



                                        OPINION

       Judicial review of a final decision by the Commissioner of Social Security is

authorized by 42 U.S.C. § 405(g). An ALJ’s findings of fact are considered “conclusive,”
                                            13
      Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 14 of 27




so long as they are supported by “substantial evidence.” § 405(g). Substantial evidence

means “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401 (1971).         In reviewing the

Commissioner’s findings, the court cannot reconsider facts, re-weigh the evidence, decide

questions of credibility or otherwise substitute its own judgment for that of the ALJ.

Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000).        Accordingly, where conflicting

evidence allows reasonable minds to reach different conclusions about a claimant’s

disability, the responsibility for the decision falls on the Commissioner. Edwards v. Sullivan,

985 F.2d 334, 336 (7th Cir. 1993). At the same time, the court must conduct a “critical

review of the evidence,” id., and insure the ALJ has provided “a logical bridge” between

findings of fact and conclusions of law, Stephens v. Berryhill, 888 F.3d 323, 327 (7th Cir.

2018).

         Plaintiff raises three arguments on appeal. First, plaintiff argues that the ALJ did

not properly assess Buechner’s mental impairments. Second, she argues that the ALJ did

not properly assess Buechner’s sitting limitations. Third, she argues generally that the

“symptom evaluation is not supported by substantial evidence.” (Pl.’s Br. (dkt. #13) 14.)

The Commissioner counters that the ALJ’s assessments are supported by substantial

evidence and should be affirmed. The court addresses each argument separately below.



I. Mental Limitations

         Plaintiff argues that the ALJ erred in concluding at step two of her analysis that

Buechner’s mental impairments were non-severe. (Pl.’s Br. (dkt. #13) 4-5.) Even if the

ALJ did not err in assessing the severity of plaintiff’s mental impairments, plaintiff further
                                              14
     Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 15 of 27




argues that the ALJ erred by failing to address the impact of her non-severe mental

impairments on her ability to perform the requirements of past work as part of the step

four RFC analysis. (Id. at 6.) Because this court agrees that the ALJ erred in assessing

Buechner’s mental limitations at both step two and step four, remand is required.

      Under the regulations, “[a]n impairment or combination of impairments is not

severe if it does not significantly limit your physical or mental ability to do basic work

activities.” 20 C.F.R. § 404.1522(a). Social Security Ruling 85-28 further clarifies that

“[a]n impairment or combination of impairments is found ‘not severe’ . . . when medical

evidence establishes only a slight abnormality or a combination of slight abnormalities

which would have no more than a minimal effect on an individual's ability to work.” Thus,

a determination of severity at step two is “‘a de minimis screening for groundless claims’

intended to exclude slight abnormalities that only minimally impact a claimant's basic

activities.” O'Connor-Spinner v. Colvin, 832 F.3d 690, 697 (7th Cir. 2016) (quoting Thomas

v. Colvin, 926 F.3d 953, 960 (7th Cir. 2016)).

      Here, the ALJ acknowledged that Buechner had “medically determinable mental

impairments of major depressive disorder, generalized anxiety disorder, and somatic

systems disorder,” but concluded that they were non-severe, both singly and in

combination. (AR at 18.) In arriving at this conclusion, the ALJ noted Buechner’s claims

of greater limitations in her applications and at the hearing, but rejected them as

overstated, citing primarily her own observations of Buechner during the hearing,

Buechner’s reports of activities of daily living, and notes from treatment providers as to

her mental status being generally normal during specific appointments. (AR at 18-19.)


                                           15
     Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 16 of 27




       Unfortunately, the ALJ’s discussion excludes significant, relevant evidence. As an

initial matter, the ALJ fails to acknowledge the regular treatment Buechner sought and

received for her depression and other mental impairments.          This treatment included

frequent -- often monthly -- appointments with her PCP, therapist, and Nurse Sward to

discuss behavioral and mental concerns. With the support of her PCP, she also sought and

received various referrals for specialists for psychological and neurological evaluations.

Finally, Buechner was prescribed medication to treat her depression. This evidence is

certainly relevant to the severity of Buechner’s mental limitations, and its absence from

discussion in the ALJ’s step two analysis is odd all by itself. See Carradine v. Barnhart, 360

F.3d 751, 755 (7th Cir.2004) (physicians' prescription of strong pain medications

substantiated claimant's pain allegations).

       Even more telling, the ALJ neglected to discuss the results from Buechner’s various

mental evaluations. While much of the findings were within a normal range, some also

supported Buechner’s claims of more severe mental health issues, particularly with regard

to depression and its impact on the four broad areas of mental functioning set out in the

Listing of Impairments. 20 C.F.R. 404(P) & App. A. For example, Dr. Kanz noted

Buechner’s poor score on her BCSE cognitive screening inventory (AR at 834), and her

processing speed index and memory for short story details were in the 18th and 14th

percentiles, respectively (AR at 829).     Dr. Kanz also found Buechner to suffer from

“significant depression” with symptoms that were “somewhat atypical in clinical

populations.” (AR at 830.) Even Dr. Stepp -- who was generally more conservative in his

assessment of Buechner’s limitations and whose opinion the ALJ gave “great weight” at


                                              16
      Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 17 of 27




step four -- concluded that Buechner’s symptoms were consistent with a diagnosis of “major

depressive disorder, recurrent episode, severe,” “generalized anxiety disorder,” and

“somatic symptom disorder, moderate.” (AR at 410.)

       In O'Connor-Spinner, the Seventh Circuit observed that an ALJ’s conclusion that

“‘major depression, recurrent severe’ isn't a severe impairment” was “nonsensical given that

the diagnosis, by definition, reflects a practitioner's assessment that the patient suffers from

‘clinically significant distress or impairment in social, occupational, or other important

areas of functioning.’” 832 F.3d at 697 (quoting Am. Psychiatric Ass’n, Diagnostic &

Statistical Manual of Mental Disorders 16 (5th ed. 2013)).

       Further, the ALJ failed to mention Buechner’s frequent and consistent statements

about her mental impairments to her providers over the course of multiple years. Further,

Buchner was frequently asked by both Dr. Haycraft-Williams and Nurse Sward to take the

PHQ-9 self-assessment, which almost always indicated “moderately severe” levels of

depression.    Similarly, the results of her GAD-7 self-assessments generally showed

“moderate” levels of anxiety. Buechner also regularly mentioned her depression, anxiety,

and concerns about her memory, concentration, and cognitive functioning to her treatment

providers, and proactively sought further treatment.

       Of course, the weight of this evidence is mitigated by the fact that at least two

clinicians observed Buechner’s tendency to overreport her symptoms. See McKinzey v.

Astrue, 641 F.3d 884, 891 (7th Cir. 2011) (evidence that claimant exaggerated her

symptoms undercut her allegations of greater limitations). Further, as noted by the ALJ,

other affirmative evidence showed generally normal mental functions, including certain of


                                              17
        Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 18 of 27




Buechner’s daily activities, as well as her behavior in the hearing and at her medical

appointments. Both forms of evidence were persuasive to the two state agency experts, Dr.

Kleinman and Psychologist Lefevre, on whose opinions the ALJ gave “great weight” at step

four.

         Still, the ALJ failed to even discuss the substantial, contrary evidence identified

above at step two. See Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995) (“An ALJ may not

select and discuss only that evidence that favors his ultimate conclusion.”). Most glaring

was the ALJ’s failure to discuss at step two what would ordinarily be the controlling of

plaintiff’s two, primary mental health providers -- first, Dr. Haycraft-Williams, who treated

her for depression, and later, Dr. Muminovic, who opined that her depression was

debilitating. See SSR 96-2p (treating source medical opinions generally given controlling

weight). The Social Security Administration has cautioned that “[g]reat care should be

exercised in applying the not severe impairment concept. If an adjudicator is unable to

determine clearly the effect of an impairment or combination of impairments on the

individual's ability to do basic work activities, the sequential evaluation process should not

end with the not severe evaluation step. Rather, it should be continued.” SSR 85-28.

Since the ALJ here does not appear to have exercised requisite care in assessing the severity

of Buechner’s mental impairments at step two, her failure was error.

         Not only was the ALJ’s severity assessment at step two erroneous, but it was

compounded at step four by assessing Buechner’s functional limitations as completely

unaffected by her mental impairments. Again, regardless of whether or not her mental

limitations were found to be severe, the ALJ was required to consider all relevant evidence


                                             18
     Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 19 of 27




in the record in assessing Buechner’s RFC. See Murphy v. Colvin, 759 F.3d 811, 817-18

(7th Cir. 2014) (“In making a proper RFC determination, the ALJ must consider all of the

relevant evidence in the record, even [limitations] that are not severe.”) (internal

quotations omitted); Yurt v. Colvin, 758 F.3d 850, 860 (7th Cir. 2014) (ALJ must consider

the effect of both non-severe and severe impairments in combination); SSR 96-8P (“In

assessing RFC, the adjudicator must consider limitations and restrictions imposed by all of

an individual's impairments, even those that are not ‘severe.’”). “Mental limitations must

be part of the RFC assessment, because ‘[a] limited ability to carry out certain mental

activities, such as limitations in understanding, remembering, and carrying out

instructions, and in responding appropriately to supervision, coworkers, and work

pressures in a work setting, may reduce [a claimant's] ability to do past work and other

work.’”   Craft v. Astrue, 539 F.3d 668, 676 (7th Cir. 2008) (quoting 20 C.F.R. §

404.1545(c)).

       Here, the ALJ’s RFC analysis simply ignored entire lines of evidence that might

support a functional mental limitation. Henderson ex rel. Henderson v. Apfel, 179 F.3d 507,

514 (7th Cir. 1999) (“[A]n ALJ may not ignore an entire line of evidence that is contrary

to her findings.”). Specifically, the ALJ only discussed Buechner’s mental impairments in

the context of the opinion evidence. Thus, she failed to acknowledge: overall trends in

the medical record, including Buechner’s longstanding and frequent treatment for her

depression and other mental concerns; the evidence of Buechner’s consistent complaints

to treatment providers of the limiting effects of her depression and cognitive problems; and

Dr. Kanz’s assessments, which indicated low scores in certain areas, including processing


                                            19
      Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 20 of 27




speed index and memory, resulting in a diagnosis of “cognitive dysfunction, presumed

secondary to emotional factors.” (AR at 829-34.)

       These errors cannot be said to be harmless, especially in light of the skilled nature

of plaintiff’s past relevant work. See Alesia v. Astrue, 789 F. Supp. 2d 921, 934 (N.D. Ill.

2011) (ALJ’s failure to include limitations based on claimant’s mild depression necessitated

remand given the skilled nature of her past relevant work). Indeed, according to the

Dictionary of Occupational Titles, Buechner’s past job as a graphic designer requires a

reasoning level of 5, meaning that she would be expected to: (1) “[a]pply principles of

logical or scientific thinking to define problems, collect data, establish facts, and draw valid

conclusions”; (2) “[i]nterpret an extensive variety of technical instructions in mathematical

or diagrammatic form”; and (3) “[d]eal with several abstract and concrete variables.”

Graphic Designer, Dictionary of Occupational Titles Job No. 141.061-018, 1991 WL

647094. Even mild mental limitations could preclude such work. See Yealey v. Berryhill,

No. 16-CV-418-SLC, 2017 WL 2628890, at *4 (W.D. Wis. June 19, 2017) (“It is

particularly important to include [mental] limitations in the RFC when the ALJ considers

a claimant’s ability to perform past semi-skilled or skilled work, because even mild

limitations may preclude such work.”).        Finally, the VE testified at the hearing that

Buechner would not be able to work as a graphic designer if, in addition to the physical

limitations, she was “limited to simple, routine, and repetitive tasks,” could “understand,

remember, and carry out simple instructions,” and “should avoid interactions with the

public.” (AR at 81.) Accordingly, remand is warranted for reconsideration of Buechner’s




                                              20
      Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 21 of 27




mental limitations.5



II. Sitting Limitations

       Although remand is required regardless, the court will briefly address plaintiff’s

other arguments, beginning with her assertion that the ALJ failed to assess Buechner’s

sitting limitations properly. (Pl.’s Br. (dkt. #13) 10.) According to plaintiff, the medical

evidence “reasonably supports Ms. Buechner’s alleged sitting restrictions.” (Pl.’s Br. (dkt.

#13) 14.) However, this court’s task is not to assess whether the evidence “reasonably

supports” plaintiff’s position.       Instead, the court must determine whether the ALJ’s

decision is supported by “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson, 402 U.S. at 401 (1971). Unlike her

treatment of mental health limitations, the ALJ’s decision regarding Buechner’s sitting

limitations meets this standard.

       Plaintiff does not suggest that the ALJ failed to discuss the relevant evidence in the

record. On the contrary, she acknowledges that the ALJ summarized “some abnormal and

some ‘normal’ evidence.” (Pl.’s Br. (dkt. #13) 13.) Rather, plaintiff takes issue with the

ALJ’s decision to rely on the “’normal’ findings” over the “abnormal” ones. (Id.) Such

weighing of competing evidence is a normal, and indeed a necessary, part of the ALJ’s

decision-making process, and it is not to be second-guessed by a reviewing court. See

Clifford, 227 F.3d at 869 (reviewing court cannot “re-weigh the evidence . . . or otherwise


5
  In remanding, the court acknowledges that a finding of actual disability is not a foregone
conclusion, especially in light of the conflicting evidence of record. Rather, the court is only holding
that, as set forth above, the ALJ cannot take short cuts at steps two and four to reach a preordained
result, especially by ignoring strong evidence contrary to the findings at each of those steps.

                                                  21
     Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 22 of 27




substitute its own judgment for that of the ALJ” in reviewing the Commissioner’s findings).

       Plaintiff also suggests that the ALJ did not adequately explain her conclusion that

Buechner could sit six hours each day. (Pl.’s Br. (dkt. #13) 13-14.) More specifically,

plaintiff correctly points out that an ALJ’s “RFC assessment must include a narrative

discussion describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence.” SSR 96-8p. Additionally, in this narrative discussion,

an ALJ “must build a logical bridge from the evidence to his conclusion.” Minnick v. Colvin,

775 F.3d 929, 935 (7th Cir. 2015) (quoting Schmidt v. Barnhart, 395 F.3d 737, 744 (7th

Cir. 2005)).

       However, the ALJ here discussed the evidence that supported Buechner’s claim of

disability, including: her allegations at the hearing and in her function report; her history

of back pain, as well as pain, tingling, numbness in her legs; signs of tenderness on

examination; treatment, including lumbar steroid injections; the April 2016 MRI results;

and Dr. Muminovic’s November 2017 opinion that Beuchner was unable to sit for long

periods of time.    (AR at 22-25.)     The ALJ also discussed evidence that cut against

Buechner’s allegations, including that: she exhibited normal muscle strength, tone, and

bulk; she had normal straight-leg and other leg flexibility and exertional tests; no treatment

providers observed any acute distress; her generally normal activities of daily living; and

the opinion evidence from the state agency physicians. (AR at 22-25.)

       The ALJ then concluded that “[t]he totality of the afore-mentioned evidence”

showed that Buechner could “perform sedentary work with reduced postural duties and

exposure to workplace hazards.” (AR at 23.) Moreover, her discussion cited specific


                                             22
      Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 23 of 27




medical facts, as well as nonmedical evidence, and properly built a logical bridge between

that evidence and her conclusion. Therefore, the court finds no error with the ALJ’s

analysis as to Buechner’s sitting limitations.6



III. Other Arguments

       Finally, plaintiff next argues generally that the ALJ’s “symptom evaluation is not

supported by substantial evidence” (Pl.’s Br. (dkt. #13) 14), including under this general

heading various, specific criticisms regarding the ALJ’s treatment of certain evidence, which

the court addresses below.



    A. Activities of Daily Living

       Plaintiff takes issue with the ALJ’s consideration of Buechner’s activities of daily

living. (Pl.’s Br. (dkt. #13) 14-15.) As an initial matter, the regulations specifically permit

an ALJ to consider a claimant’s activities of daily living as a part of the disability

assessment. 20 C.F.R. § 404.1529. Plus, the Seventh Circuit has likewise explained that

“it is entirely permissible to examine all of the evidence, including a claimant's daily

activities, to assess whether ‘testimony about the effects of his impairments was credible

or exaggerated.’” Alvarado v. Colvin, 836 F.3d 744, 750 (7th Cir. 2016) (quoting Loveless v.

Colvin, 810 F.3d 502, 508 (7th Cir. 2016)). While it is true that an ALJ may “not to

equate such activities with the rigorous demands of the workplace,” id., the ALJ here did

not impermissibly equate these activities with an ability to work full time. Instead, she



6
 Of course, the ALJ can again consider these limitations to the extent they may impact her mental
health analysis or may have changed over time.

                                               23
     Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 24 of 27




cited Buechner’s activities as evidence undercutting her allegations of disabling symptoms.

Accordingly, the ALJ’s consideration of her activities of daily living was proper.



   B. Medications/Treatment

       Plaintiff also argues that the ALJ neither fully addressed Buechner’s course of

treatment nor the side effects from the medications she was taking. (Pl.’s Br. (dkt. #13)

16-17.) As a general proposition, in assessing a claimant’s symptoms, an ALJ must consider

a claimant’s medication and any other treatment she has received.             See 20 C.F.R.

§ 404.1529.    Moreover, a treatment provider’s prescription of strong medication or

surgery, and a claimant’s willingness to undergo such treatment, can corroborate allegations

of disability. Scrogham v. Colvin, 765 F.3d 685, 701 (7th Cir. 2014).

       As discussed earlier, the court has already held that ALJ Ferrer did not adequately

assess Buechner’s mental limitations, including fully addressing her extensive treatment for

emotional and cognitive concerns. As for her physical impairments, however, the court

finds no error. The ALJ noted that Buechner received lumbar injunctions, used a brace for

her right ankle, and used a cane. (AR at 22.) Plaintiff faults the ALJ for not (1) listing her

“numerous” medications, (2) acknowledging that she tried aquatic therapy and a TENS

unit, and (3) addressing her physical therapy. (Pl.’s Br. (dkt. #13) 16.) Without pointing

to any objective medical evidence reflecting these side effects, she also argues that the ALJ

should have considered her allegations of medication side-effects, relying only on

Buechner’s allegations. (Id. at 17.)

       While many social security claimants have a long list of prescribed medications, the

court is not aware of any precedent holding that the ALJ is required to list every medication
                                             24
        Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 25 of 27




taken by a claimant during the relevant period. If anything, the case law is to the contrary.

See Curvin v. Colvin, 778 F.3d 645, 651 (7th Cir. 2015) (ALJ is not required to discuss

every piece of evidence in the record). Regardless, plaintiff fails to explain how the ALJ’s

consideration of these medications and their side-effects would have changed the RFC

assessment. Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (“the burden of showing that an

error is harmful normally falls upon the party attacking the agency's determination”).



   C. Somatic Symptom Disorder

         Plaintiff next argues that the ALJ failed to consider fully the effect of Buechner’s

psychological impairments on her physical limitations. (Pl.’s Br. (dkt. #13) 17-18.) In

particular, Buechner was diagnosed with somatic symptom disorder, and her medical

records outline above contains various notes indicating that this psychological condition

could contribute to her perception of physical pain. The Seventh Circuit has explained

that:

                Pain is always subjective in the sense of being experienced in
                the brain. The question whether the experience is more acute
                because of a psychiatric condition is different from the
                question whether the applicant is pretending to experience
                pain, or more pain than she actually feels. The pain is genuine
                in the first, the psychiatric case, though fabricated in the
                second.

Carradine v. Barnhart, 360 F.3d 751, 754 (7th Cir. 2004) (citing Metz v. Shalala, 49 F.3d

374, 377 (8th Cir.1995); Latham v. Shalala, 36 F.3d 482, 484 (5th Cir. 1994); Easter v.

Bowen, 867 F.2d 1128, 1129 (8th Cir. 1989)). Moreover, the regulations require an ALJ

to consider the combined impact of a claimant’s impairments throughout the disability

determination process. 20 C.F.R. § 404.1423(c).

                                              25
     Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 26 of 27




       Here, ALJ Furrer actually found that Buechner had a somatic symptom disorder (AR

at 18), yet thereafter failed to mention the disorder or otherwise consider how her

psychological conditions interacted with her complaints of pain and other physical

limitations. In fairness, many of the notes connecting Buechner’s psychological issues to

physical limitations are somewhat speculative (e.g. noting that her depression “could”

exacerbate her perception of pain), but again, having credited Buechner’s somatic symptom

disorder (even if “nonsevere”), the ALJ’s failure to even acknowledge, much less address,

these records or the possible combined effect of Buechner’s psychological and physical

impairments was error.



   D. Nurse Sward’s Opinion

       Finally, plaintiff argues that the ALJ erred in considering Nurse Sward’s statement

that Buechner would benefit from working. (Pl.’s Br. (dkt. #13) 18-19.) The ALJ labeled

this statement a medical opinion and assigned it “great weight.” (AR at 25.) According to

plaintiff, however, this statement was not a medical opinion under the regulations, and

therefore, it was improperly considered. Nurse Sward’s specific observation at issue states:

“[Buechner] would benefit from having employment. She is very focused on finding

reasons why she cannot work instead of figuring how she can work.” (AR at 1129.)

       The regulations define medical opinions as “statements from acceptable medical

sources that reflect judgments about the nature and severity of your impairment(s),

including your symptoms, diagnosis and prognosis, what you can still do despite

impairment(s), and your physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(1).

The court agrees with plaintiff that Nurse Sward’s observation does not reflect a judgment
                                            26
     Case: 3:20-cv-00379-wmc Document #: 20 Filed: 02/09/21 Page 27 of 27




“about the nature and severity” of Buechner’s impairments, and so should not have been

treated as a medical opinion under the regulations, much less given great weight. In

particular, Nurse Sward’s conclusion that Buechner would benefit from work does not

logically imply that she is capable of full-time, substantial gainful employment.

       Of course, the ALJ could still consider Nurse Sward’s observation, along with others’

comments about possible malingering and findings of normal mental functioning. It is the

elevating of the observation to a medical opinion, and then assigning it great weight, that

is the error. However, the court need not decide whether this error alone would necessarily

warrant remand, since the court found non-harmless error with respect to the larger issue

of plaintiff’s mental limitations.   Still, on remand, the Commissioner is directed to

reconsider both the nature of and weight assigned Nurse Sward’s observations.



                                          ORDER

       IT IS ORDERED that the decision of defendant Andrew M. Saul, Commissioner of

Social Security, denying plaintiff Catherine Margaret Buechner’s application for disability

benefits is REVERSED AND REMANDED under sentence four of 42 U.S.C. § 405(g) for

further proceedings consistent with this opinion. The clerk of court is directed to enter

judgment for plaintiff and close this case.

       Entered this 9th day of February, 2021.

                                              BY THE COURT:

                                              /s/
                                              __________________________________
                                              WILLIAM M. CONLEY
                                              District Judge


                                               27
